Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 21, 2016

                                           No. 04-16-00718-CV

                                       IN RE Thomas THIBEAUX

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On November 1, 2016, Relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest
may file a response to the petition in this court no later than December 6, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 21, 2016.


                                                                PER CURIAM


           ATTESTED TO: _______________________________
                        Keith E. Hottle. Clerk




1
 This proceeding arises out of Cause No. 2014-CI-17823, styled In the Interest of A.T., E.T. and B.T., Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.